Citation Nr: 1540299	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right ankle disorder. 

2. Entitlement to service connection for a right knee disorder.
 
3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a low back disability. 
 
5. Entitlement to service connection for radiculopathy in the lower extremities associated with low back disability


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran had active duty service from November 1978 to November 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for degenerative joint disease (DJD) of the bilateral knees, right ankle sprain, right index finger fracture, back radiculopathy, right ankle disability, bilateral pes planus, and mallet finger deformity to the distal interphalangeal joint of the left ring finger, and degenerative disc disease of the L5-S1.  In July 2010, the Veteran filed a notice of disagreement (NOD) regarding these issues.  A statement of the case (SOC) was issued in December 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in January 2012.

In October 2014, the Board granted service connection for bilateral pes planus and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further action, to include additional development of the evidence and a new VA examination.

In a July 2015 rating decision, the AMC implemented the  award of service connection for bilateral pes planus with hallux valgus, assigning  a 30 percent disability rating, effective March 23, 2009.  At the same time, the AMC granted service connection for mallet finger deformity to the distal interphalangeal joint of the left ring finger and mallet finger deformity of the right ring finger (claimed as fracture, index finger, right hand) and assigned each a noncompensable rating, effective March 23, 2009.  As the Veteran has been awarded the full benefit sought with respect to these service connection claims (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)) , only the matters set forth on the title page remain for appellate consideration.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision on the Veteran's claim for service connection for a right ankle disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted that he has a right ankle disorder as a result of an in-service ankle sprain, the competent, probative medical evidence of record indicates that the Veteran does not have, and at no point pertinent to this appeal has had, an ankle disorder.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, a May 2009 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a right ankle disability.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2010 rating decision reflects the AOJ's initial adjudication of the Veteran's claim for service connection after the issuance of the May 2009 letter.  Hence, the May 2009 letter meets the VCAA's content and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's service treatment and personnel records, post-service VA treatment records, as well as  reports of the VA examinations.  Also of record and considered in connection with the claim, are the various written statements provided by the Veteran.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

In the October 2014 remand, the AOJ was directed to obtain all available outstanding service personnel, treatment, hospitalization, and examination records as well as any outstanding VA and private treatment records.  The Veteran's service treatment and personnel records were associated with his VBMS file in October 2014.  Treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi dated from April 2009 to November 2014 were obtained and associated with his VBMS file.   

In March 2015 correspondence, VA asked the Veteran to provide the names and addresses of any health care provider who treated him since his service separation in 1998 and filing his claims in March 2009.  He was advised to complete and return the enclosed medical releases so the VA could obtain the treatment records on his behalf or he may submit the records himself.  To date, the Veteran has not responded to VA's request.  

In the October 2014 remand, the AOJ was also directed to afford the Veteran an examination by an examiner, other than the ones who conducted examinations of the Veteran in October 2009, December 2009, and October 2011, to determine the nature and etiology of all of the disabilities at issue.  The Veteran was afforded a VA examination regarding his right ankle in July 2015.  The July 2015 examination results are found to be adequate, as the examination was provided by a new VA examiner who reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998). See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran was notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of these claims. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.").

As noted, a claim for service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran generally contends that service connection for a right ankle disorder is warranted, but has provided no specific argument in support.

Service treatment records reflect that the Veteran had complaints of right ankle pain in April 1990.  He reported that he was walking on a flat surface and his ankle "popped with pain.  He was seen the next day for follow-up treatment.  There was pain over the lateral aspect of his right ankle.  X-rays were negative.  He was diagnosed with resolving grade I to II right ankle sprain and placed on a profile with not running, jumping, or marching for one week.   n May 1998 retirement examination, the lower extremities and musculoskeletal system were normal and the feet were abnormal on clinical evaluation.  The examiner noted that the Veteran had bilateral pes planus and mild hallux valgus.  In an accompanying Report of Medical History (RMH), the Veteran did not indicate any past or current problems with his right ankle. 

On October 2009 VA examination, the examiner reported the Veteran's history of his ankle "popping" while running in physical training.  He had swelling afterwards.  He stated that he now has some "popping" in his ankle during weightbearing, but no functional limitations or flare-ups.  After examination, the examiner found that there was no objective evidence of impairment of the right ankle at this time.  An October 2009 VA x-ray report taken in conjunction with the VA examination showed on 3 views of the right ankle, there was no acute fracture or dislocation.  Ankle mortise was intact.  Bony architecture was normal.  No soft tissue abnormality was seen.  The examiner found that there was no objective evidence of impairment of the right ankle at this time.  

On July 2015 VA examination, the Veteran reported a history of injuring his ankle while running.  He reported swelling for which he was given a cold compress, rest, and anti-inflammatory; he was also placed on a profile.  He stated that he could still hear his ankle occasionally since that time.  He reported that his ankle has not been swollen for at least 3-4 years after he tripped in a hole in the ground.  The examiner summarized the findings in the Veteran's service treatment records.  The objective examination found full range of motion without pain or sign of arthritis.  There was no ankylosis or instability.  The examiner, who was a nurse practitioner, opined that it was less likely than not the Veteran had any diagnosis that was attributable to his military service and the ankle sprain he had in the military.  The examiner explained that the Veteran had an ankle sprain while in the military and his description along with the records indicated that this had a fill resolution.  

In July 2015, a VA physician reviewed the Veteran's claims file and noted that the Veteran had a right ankle sprain in 1990, which healed and he had no residual disability from this condition.  Therefore, the examiner opined that it was less likely than not that the Veteran has any residuals due to a  right ankle sprain  incurred in service. 

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this appeal has had any chronic disability affecting the right ankle or any current residuals from his in-service ankle sprain.  No such diagnosis is documented in the medical evidence of record; rather, objective testing has not revealed any of the claimed disabilities, and each of the VA examiners found no evidence of a right ankle disorder or residuals of an in-service ankle sprain.  The Board accepts such evidence as probative of the current disability question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Although the Veteran seems to think that, in this case, the presence of an in-service event warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, probative medical evidence indicates that, fundamentally, the Veteran does not have-at, at no point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

Furthermore, as for any direct assertions by the Veteran that he currently has the claimed disability  as a result of his service, the Board points out that the  matters of the diagnosis and etiology of the claimed disability are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's claimed right ankle disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than laypersons without appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of current disability and/or medical nexus do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the claim for service connection for a right knee disorder must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a right ankle disorder is denied.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

During the pendency of the appeal, service connection has been established for bilateral pes planus.  The appellant seeks compensation for bilateral knee and low back disorders as well as radiculopathy of the lower extremities.  Although the claims have been adjudicated as directly related to active duty service , the record now raises a question as to whether any of the orthopedic disabilities at issue or the radiculopathy of the lower extremities (associated with the lumbar spine) may be secondary to now  service-connected bilateral pes planus. 

In this regard, under 38 C.F.R. § 3.310(a) (2015), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 - 47 (Sept. 7, 2006). 38 C.F.R. § 3.310 (2015).  

The RO sought medical etiology opinions in these claims.  While the examiner addressed whether or not the Veteran's right and left  knee and low back disorders as well as radiculopathy of the lower extremities were directly related to service, the examiner did not address whether or not the Veteran's service-connected bilateral pes planus caused or aggravated these conditions, which, as noted above, is a potential basis for secondary service connection pursuant to 38 C.F.R. § 3.310.  

Accordingly, on remand, the AOJ should arrange to obtain from  the physician who provided the July 2015 medical opinions or another physician (if necessary) an addendum opinion addressing whether any of the disabilities under consideration was  caused or is aggravated by the Veteran's  service-connected pes planus.  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

Prior to arranging for further medical opinions in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the G.V. "Sonny" Montgomery VA Medical Center (VAMC), and that records from these facilities dated through November 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted  facility all records of VA evaluation and/or  treatment of the Veteran since November 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. In the letter, the AOJ should also explain what is needed to establish service connection on a secondary basis. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the G.V. "Sonny" Montgomery VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2014.  Follow the procedures set forth in 38 C.F.R.§ 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran  a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

In the letter, explain how to establish entitlement to service connection for bilateral knee and low back disorders as well as radiculopathy of the lower extremities on a secondary basis, pursuant to 38 C.F.R. § 3.310.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the July 2015 VA examiner provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the he Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.  .

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

With respect to each disability affecting each knee, as well as the low back and associated radiculopathy of the lower extremities, the physician should provide an opinion,  consistent with sound medical principles, as to whether it at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability (a) was caused or (b) is  aggravated (worsened beyond the natural progression) by the Veteran's  service-connected bilateral pes planus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinions, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to nature, onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


